Citation Nr: 0708802	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-28 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1959.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board notes that the RO 
reopened the veteran's claim for a heart disorder based on 
new and material evidence, but denied the claim on the 
merits.  The Board has jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
claim for service connection for a heart disorder before 
proceeding to the merits on appeal.


FINDINGS OF FACT

1. In November 1959, the Board denied service connection for 
a heart condition.

2. Evidence received since the final November 1959 RO 
decision, considered in conjunction with the record as a 
whole, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and raises a 
reasonable possibility of substantiating the claim for 
service connection for a heart disorder.

3. A heart disorder was not manifested during or within one 
year of service discharge and is not related to service.  


CONCLUSIONS OF LAW

1.  The November 1959 Board decision, in which the Board 
denied service connection for a heart condition, is final.  
38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2005).


2.  New and material evidence has been received since the 
Board's November 1959 decision; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (2006).

3.  A heart disorder was not incurred or aggravated during 
service and was not manifest to a compensable degree within 
one year of separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1959, the Board denied service connection for a 
heart condition.  The 1959 Board decision, in which the Board 
denied service connection for heart condition, is final.  38 
U.S.C.A. § 7104(b).  The basis for the denial was there was 
no showing of any organic cardiovascular disease.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no showing of any cardiovascular disease.  The 
November 1959 Board decision is final.  38 U.S.C.A. § 7104.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record includes 
VA outpatient records from November 2001 to July 2005 
containing a medical opinion from a VA doctor to the effect 
that the veteran's heart murmur more likely than not 
developed while he was in the Army due to assigned duties.  
The additional evidence also includes private treatment 
records in 2003 showing atherosclerotic disease, and 
occlusion of the left carotid artery.

In general, for the purpose of determining whether evidence 
is new and material, the credibility of the evidence is 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Board finds that 
new and material evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  The evidence is new, not 
already of record.  It relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant of evidence of record in 1959, and raises a 
reasonable possibility of substantiating the claim.  The 
evidence received since the November 1959 denial contains 
evidence of cardiovascular disease and a medical opinion 
linking the veteran's heart murmur to his active military 
service.  Consequently, the legal standard for reopening has 
been met and the claim is reopened.  To this extent, the 
claim is granted.

Decision on the Merits

As discussed above, the Board has reopened the claim for 
service connection for a heart disorder.  Initially, the 
Board observes that the RO previously addressed the claim on 
the merits in the December 2003 rating decision.  The Board 
may also do so without prejudice to the appellant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.   

In addition, cardiovascular disease will be presumed to have 
been incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Furthermore, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran's service medical records do not show complaints 
related to heart disease or treatment for a heart disorder 
during service.  At service separation in January 1959, he 
was noted to have a grade II blowing systolic atypical 
murmur.  Medical consultation was recommended, but the 
veteran declined this.  Pursuant to his original claim in 
January 1959, the veteran underwent VA examination in April 
1959.  The examiner found no cardiovascular symptoms, chest 
pain, dyspnea, or edema.  He noted a soft blowing systolic 
murmur over the apex transmitted across the precardiem. There 
was no friction audible.  Multiple X-ray views of the chest 
were interpreted as showing normal heart and great vessels.  
An electrocardiograph was also normal.  In his final 
diagnosis, the examiner found a functional murmur, no heart 
disease.  

The record contains private medical reports and records 
relating to a left carotid endarterectomy performed in March 
2003 for stenosis.  In a September 2003 treatment record, the 
veteran's treating VA entered the following opinion:  It is 
my opinion that there is more likely than NOT that the Pt 
developed the heart murmur while in the Army due to assigned 
duties.  In his September 2003 claim, the veteran reported 
that this physician had encouraged him to re-open this claim.

The veteran underwent a VA heart examination in August 2005.  
The examiner noted a history of diabetes mellitus type 2 for 
approximately 10 years with hypertension and carotid artery 
disease.  The examiner also reviewed the veteran's claims 
folder and his VA treatment records.  Upon physical 
examination, the examiner noted that the heart had a regular 
rate and rhythm, and a 2 out of 6 systolic ejection murmur at 
the left upper sternal border.  In his diagnoses, he stated 
that the veteran had no clinical evidence of cardiovascular 
disease at that time and that the veteran likely had mild 
coronary artery disease that was being effectively medically 
managed at the time and required no further evaluation per 
prior cardiology evaluation.  He expressed the opinion that 
the veteran as likely as not had coronary artery disease 
secondary to diabetes mellitus and hypertension, which were 
diagnosed after military service and which were not present 
during service and not related to his history of heart 
murmur.  He added that the murmur diagnosed in service, which 
continued, is a benign murmur not contributing to 
cardiovascular disease and not related to his possible 
coronary artery disease.

The record contains two medical opinions: one dated in 
September 2003 from the veteran's VA treating physician, and 
one dated in August 2005 from the VA examiner.  The Board 
must weigh the credibility and probative value of the VA and 
private medical opinions, and in so doing, the Board may 
favor one medical opinion over the other.  See Evans v. West, 
12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)).  The Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  In determining the weight assigned to this evidence, 
the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The veteran maintains that his currently diagnosed heart 
disorder was incurred during service.  The competent medical 
evidence that supports his contention is the opinion written 
by his VA treating physician during the course of his 
treatment to the effect that he more likely than not 
developed the heart murmur while in the Army due to assigned 
duties.  Service medical records do indeed indicate that the 
veteran was found to have a heart murmur at discharge from 
active duty.  However, no cardiac disease process was 
indicated at that time or upon VA examination in April 1959.  

The treating VA physician's opinion does not relate the 
finding of an inservice heart murmur to the veteran's current 
coronary artery disease.  The murmur itself has been 
considered to be a functional or benign murmur by VA 
examiners in 1959 and 2005, and the 2005 examiner explicitly 
noted that it was not contributing to cardiovascular disease 
or related to coronary artery disease.  As set forth above, 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability must be shown in order 
to establish service connection.  See Cohen, 10 Vet. App. 
128, 137 and Layno, 6 Vet. App. 465.  


Because the opinion in the September 2003 VA treatment record 
does not give a basis for the opinion, the Board finds that 
this medical opinion is of little probative value.  
Conversely, the Board attaches significant probative value to 
the August 2005 VA examiner's opinion, as it is well 
reasoned, detailed, consistent with other evidence of record, 
and included review of the claims file.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  Thus, in sum, the more probative opinion is 
that of VA examiner, which was made after a thorough review 
of the claims file and examination of the veteran.  Unlike 
the VA treating physician's opinion, the VA examiner 
addresses the veteran's current cardiovascular disease and 
its relationship to the finding of a heart murmur in service.  
He confirms that the veteran has a current heart disorder and 
discusses whether there is a nexus between the veteran's 
current disability and his inservice heart murmur.  To wit, 
he denies a nexus between the inservice finding of a heart 
murmur and his current cardiovascular disease.  In giving the 
basis for his opinion, the VA examiner goes further to 
attribute the veteran's current cardiovascular disease to his 
non-service-connected diabetes mellitus and hypertension.

In making its decision, the Board has also considered the 
July 2005 hearing testimony of the veteran and his wife and 
the statements of the veteran in which both relate the 
veteran's current heart disorder to service.  At his hearing, 
the veteran testified that his heart murmur was caused by 
stressful situations in service and indicated that the heart 
murmur was related to his current heart disorder.  As a 
layperson without medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  As such, the 
veteran's opinion regarding the origin of his heart disorder 
has no probative value.  

The Board finds that the VA examiner's August 2005 opinion is 
competent and supported by the record.  Thus, this probative 
evidence establishes that a heart disorder is not related to 
service.  

In sum, the competent evidence does not establish that a 
heart disorder began in service.  The service medical records 
showed no heart disorder.  Thus, there was no chronic heart 
disability shown during service.  Further, there is no 
continuity of symptomatology following service.  There is no 
record of any continuous symptoms from his separation from 
service onward.  Rather, the record establishes that some 40 
years after such separation, the veteran had cardiovascular 
disease.  Despite the veteran's contentions that he had heart 
problems since service, the record is devoid of supporting 
evidence.  

For similar reasons, the evidence does not support a finding 
that cardiovascular disease was shown to a compensable degree 
within one year of service separation.  As discussed above, 
the first evidence of heart disease was noted over 40 years 
after service discharge.  Nonetheless, the evidence falls 
short of establishing cardiovascular disease within one year 
of service separation.  See 38 C.F.R. § 3.309.

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Duty to Assist

As the Board reopened the claim for service connection for a 
heart disorder, there is no need to discuss compliance with 
VA duties to notify and assist the claimant, found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
and Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning the 
attempt to reopen this claim.

As for the issue of service connection for a heart disorder, 
VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2006).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Neither the veteran nor his representative has alleged any 
deficiency in the duties to notify or to assist the claimant.  
Shortly after the veteran filed his claim in September 2003, 
the RO sent a notice letter to the veteran in October 2003.  
The notice was sent before the rating decision in December 
2003.  Moreover, the October 2003 letter addressed the issues 
of service connection for the heart disorder, and told the 
veteran what VA would do and what information he should 
provide to VA.  The notice letter has met all of the above 
stated notice requirements of Quartuccio.  The veteran was 
also specifically advised to send VA any evidence in his 
possession pertaining to his claim in a July 2005 letter.  

Since the Board has concluded above that the preponderance of 
the evidence is against the veteran's claim for service 
connection, the failure to provide the veteran the notice 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
concerning the appropriate disability rating or effective 
date to be assigned does not prejudice the veteran in this 
instance.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant was given a VA 
examination and a hearing.  He has submitted evidence to 
support his claim and has not identified any records that 
could be pertinent to his claim that have not been obtained.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.  


ORDER

The claim for service connection for a heart disorder is 
reopened and, to this extent, the appeal is granted.  Service 
connection for a heart disorder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


